DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.  This Final Office Action is in response to amendment filed on 05/27/2021.
	Claim 1-3, 6-10, and 13-15 have been amended. Claims 1-15 remain pending and Claim 16 is canceled in the application.
Response to Amendment

The amendment filed 05/27/2021 has been entered. Claim 1 has been amended. Claims 1-15 remain pending in the application. 
Applicant amendment to the Specification have overcome the objections previously set forth in the Non-Final Office Action mailed on 03/03/2021. The objection has been withdrawn in view of the amended specification.
Applicant amendment to the Drawings have overcome the objections previously set forth in the Non-Final Office Action mailed on 03/03/2021. The objection has been withdrawn in view of the amended Drawings.
Applicant amendments to claims 1-3, 6-10 and 13-15 have overcome the 35 U.S.C § 112(b) rejection previously set forth in the Non-Final Office Action mailed on 03/03/2021. The rejection has been withdrawn in view of the amended claim.
In regards to the Double Patenting Rejection, Applicant has failed to file a terminal disclaimer and therefore the rejection still stands.

Response to Arguments

 Regarding Applicant’s arguments, on page 13-19 of the remark filed on 05/27/2021, on the newly added limitations of Claim 1: “A device for generating a unique response to a challenge as an identifier for the device,”, “such that the unique response from each structure is repeatable via challenging with the electrical measurement;” and “and identifies the device through the challenge of the at least two structures of the plurality”
The newly added limitations of Claim 14: “to generate the unique response as an identifier for the second device,”, “such that the unique response from each structure is repeatable via challenging with the electrical measurement;” and “and identifies the second device through the challenge of the at least two structures of the plurality.”
The newly added limitations of Claim 15: “A method of generating a unique response to a challenge as an identifier for a device,” “and identifying the second device through the challenge of the at least two structures of the plurality;” and “such that the unique response from each structure is repeatable via challenging with the electrical measurement.”
Therefore, the 35 U.S.C. 102 rejection over Tanamoto U.S. Pub. No. 20030162587 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. § 103 in view of the following prior art: Zhu et al. (U.S Pub. No. 20150070979) and Guo et al. (U.S Pub. No. 20150058928) in 
	For the reasons stated above and the new ground(s) of rejection under 35 U.S.C. 103 below, Examiner respectfully disagrees with Applicant’s argument, see Applicant’s Remarks Page 13-19, regarding allowance of the application. Examiner asserts that claims 1-15 are rejected for the reasons stated above in conjunction with the new ground(s) of rejection under 35 U.S.C. 103 below.
	Conclusion: Tanamoto-Zhu-Guo teaches the aforementioned limitations of independent claims 1, 14 and 15 rendering the claim limitations obvious before the effective date of the claimed invention.

However regarding Applicant’s arguments, on page 13-19 of the remark filed on 05/27/2021, and the previously presented U.S.C 103 rejection on the newly added limitations of Claim 13: “The device of claim 1, wherein the device is arranged to facilitate the physical altering of the atomic makeup of a structure through heating or electrical biasing to change a response provided by that structure when subsequently challenged.” have been fully considered and is persuasive.
Therefore, the 35 U.S.C. 103 rejection over Tanamoto U.S. Pub. No. 20030162587 in further view of Young WO Pub. No. 2015150739 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. § 103 in view of the following prior art: Zhu et al. (U.S Pub. No. 20150070979), Guo et al. (U.S Pub. No. 20150058928) and Besling et al. (U.S Pub. No. 20110163088) 
	For the reasons stated above and the new ground(s) of rejection under 35 U.S.C. 103 below, Examiner respectfully disagrees with Applicant’s argument, see Applicant’s Remarks Page 13-19, regarding allowance of the application. Examiner asserts that claims 1-15 are rejected for the reasons stated above in conjunction with the new ground(s) of rejection under 35 U.S.C. 103 below.
	Conclusion: Tanamoto-Zhu-Guo-Besling teaches the aforementioned limitations of dependent claim 13 rendering the claim limitations obvious before the effective date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.





Claim 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 6-15, and 17-19 of copending U.S Application No. 16, 320, 541. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are obvious variations of the same invention (i.e. see table below)
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Co-Pending Application 

Instant application



U.S Application No. 16, 320, 541
U.S Application No. 16, 320, 545
Claim 1: 
A device for generating a nondeterministic response to a challenge, the device comprising: 


a plurality of structures, each structure exhibiting quantum mechanical confinement, and each structure being arranged to provide a unique response when challenged with an electrical measurement, the unique response being linked to the atomic makeup of the structure that defines the quantum mechanical confinement; 


wherein the device is arranged to facilitate a challenge of a structure of the plurality, by facilitating an electrical measurement of an output of the structure; and 





wherein the nondeterministic response is derivable from the electrical measurement.


A device for generating a unique response to a challenge as an identifier for the device, the device comprising:: 

a plurality of structures, each structure exhibiting quantum mechanical confinement, and each structure being arranged to provide a unique response when challenged with an electrical measurement, the unique response being linked to the atomic makeup of the structure that defines the quantum mechanical confinement; 

such that the unique response from each structure is repeatable via challenging with the electrical measurement;

wherein the device is being arranged to facilitate a challenge of at least two structures of the plurality in electrical combination to generate the unique response, by facilitating an electrical measurement of an output of the at least two structures of the plurality in electrical combination; and 

wherein the unique response is being derivable from the electrical measurement.

and identifies the device through the challenge of the at least two structures of the plurality.

The device of claim 5, wherein the unique response of the at least two structures being challenged in combination is different to an addition of each unique response from the same two structures being challenged in isolation.
Claim 2:

The device of claim 1, wherein the unique response of the at least two structures being challenged in combination includes a measurable electrical characteristic different from a sum of the measurable electrical characteristic for each of the at least two structures being challenged in isolation
Claim 7:
The device of claim 6, wherein the unique response is configured to prevent determining the unique response of the at least two structures in combination from knowledge of each unique response of each of the two structures in isolation.
Claim 3:

The device of claim 2, wherein the unique response is configured to prevent determining the unique response of the at least two structures in combination from knowledge of each unique response of each measurable electrical characteristic of the at least two structures in isolation
Claim 9: 
The device of claim 1, wherein facilitating an electrical measurement comprises facilitating an electrical measurement of the output of at least two of the structures when the structures are electrically connected or connectable in parallel and/or series.
Claim 4:

The device of claim 1, wherein facilitating an electrical measurement comprises facilitating an electrical measurement of the output of at least two of the structures when the structures are electrically connected or connectable in parallel and/or series.

The device of claim 1, wherein the plurality of structures are arranged such that an increase in the number of structures in such an arrangement leads to an exponential scaling in the number of possible challenges/responses to challenges
Claim 5:

The device of claim 1, wherein the plurality of structures are arranged such that an increase in the number of structures in such an arrangement leads to an exponential scaling in the number of possible challenges/responses to challenges
Claim 10:
The device of claim 1, wherein the device comprises a plurality of structures connected or connectable in parallel, the device comprising a number of such parallel-connected structures, connected together in series or parallel.
Claim 6:
The device of claim 1, wherein the device comprises a plurality of structures connected or connectable in parallel, the device comprising a number of such parallel-connected structures, connected together in series or parallel.

Claim 11:
The device of claim 1, wherein the plurality of structures comprises: N structures electrically connected or connectable together in series, and the device is arranged to facilitate the selective measurement of the output of different series combinations of two to N of the N structures.
Claim 7:

The device of claim 1, wherein the plurality of structures comprises a selected quantity N structures electrically connected or connectable together in series, and the device is arranged for selective measurement of the output of different series combinations of two to N of the N structures.
Claim 17:
The device of claim 1, wherein the plurality of structures comprises: N structures connected or connectable to N switches, the N structures being electrically connected or connectable to K structures connected or connectable to K switches, such that the number of possible measurements by selective operation of the switches is equal to 2.sup.N+K.
Claim 8:

The device of claim 1, wherein the plurality of structures comprises a selected quantity N structures connected or connectable to N switches, the N structures being electrically connected or connectable to a selected quantity K structures connected or connectable to K switches, such that the number of possible measurements by selective operation of the switches is equal to 2N+K
Claim 18:
The device of claim 1, wherein the plurality of structures comprises: N structures connected or connectable to N switches, arranged in parallel, such that the number of possible measurements by selective operation of the switches is equal to 2.sup.N.


The device of claim 1, wherein the plurality of structures comprises a selected quantity N structures connected or connectable to N switches, arranged in parallel, such that the number of possible measurements by selective operation of the switches is equal to 2N

The device of claim 1, wherein the plurality of structures comprises: a unit formed from N structures connected or connectable to N switches, arranged in parallel, such that the number of possible measurements by selective operation of the switches is equal to 2.sup.N, there being M of these units in series, such that the number of possible measurements by selective operation of the switches is equal to 2.sup.N×M.
Claim 10: 

The device of claim 9, wherein the plurality of structures comprises a selected quantity N structures connected or connectable to N switches, arranged in parallel, forms a unit, and there are a selected quantity M of these units in series, such that the number of possible measurements by selective operation of the switches is equal to 2NxM
Claim 12:
The device of claim 1, wherein facilitating an electrical measurement comprises facilitating an electrical measurement of an output spectrum of the structure, measuring how the electrical output differs with different electrical inputs.
Claim 11:

The device of claim 1, wherein facilitating an electrical measurement comprises facilitating an electrical measurement of an output spectrum of the at least two structures of the plurality in electrical combination, measuring how the electrical output differs with different electrical inputs.
Claim 13:
The device of claim 1, wherein: the device performs the measurement, or wherein the device is connected or connectable to another device that is able to perform the measurement.
Claim 12:
The device of claim 1, wherein:  Serial No. 16/320,5454/7the device is arranged to perform the measurement, or wherein the device is connected or connectable to another device that is able to perform the measurement.
Claim 3:
The device of claim 1, wherein the device is configured to: not provide a subsequent response when challenged with a subsequent electrical measurement; or not provide a subsequent response until physical altering of the structure has taken place.
Claim 13:

The device of claim 1, wherein the device is arranged to facilitate the physical altering of the atomic makeup of a structure through heating or electrical biasing to change a response provided by that structure when subsequently challenged
Claim 14:
 A system for generating a nondeterministic response to a challenge, the system comprising a first device for challenging a second device, the second device comprising: 

a plurality of structures, each structure exhibiting quantum mechanical confinement, and each structure being arranged to provide a unique response when challenged with an electrical measurement, the unique response being linked to the atomic makeup of the structure that defines the quantum mechanical confinement; 

wherein the second device is arranged to facilitate a challenge of a structure of the plurality, by facilitating an electrical measurement of an output of the structure;

 




and wherein the first device is connected or connectable to the second device in order to perform the measurement, the nondeterministic response being derivable from the electrical measurement.

A system for generating a unique response to a challenge, the system comprising a first device for challenging a second device to generate the unique , the second device comprising:

 a plurality of structures, each structure exhibiting quantum mechanical confinement, and each structure being arranged to provide a unique response when challenged with an electrical measurement, the unique response being linked to the atomic makeup of the structure that defines the quantum mechanical confinement; such that the unique response from each structure is repeatable via challenging with the electrical measurement;

wherein the second device is arranged to facilitate a challenge of at least two structures of the plurality in electrical combination to generate the unique response, by facilitating an electrical measurement of an output of the at least two structures of the plurality in electrical combination; 

and wherein the first device is connected or connectable to the second device in order to perform the measurement, the unique response being derivable from the electrical measurement [[,]].

and identifies the second device through the challenge of the at least two structures of the plurality.

 A method of generating a nondeterministic response to a challenge, the method comprising: 

challenging a structure of a plurality of structures, by electrically measuring an output of the structure, the nondeterministic response being derivable from the electrical measurement; 



wherein each structure exhibits quantum mechanical confinement, and each structure provides a unique response when challenged with an electrical measurement, the unique response being linked to the atomic makeup of the structure that defines the quantum mechanical confinement.

A method of generating a unique response to a challenge as an identifier for a device, the method comprising: 

challenging at least two structures of a plurality of structures in electrical combination, by electrically measuring an output of the at least two structures of the plurality in electrical combination; the unique response being derivable from the electrical measurement; and identifying the second device through the challenge of the at least two structures of the plurality

 wherein each structure exhibits quantum mechanical confinement, and each structure provides a unique response when challenged with an electrical measurement, the unique response being linked to the atomic makeup of the structure that defines the quantum mechanical confinement, such that the unique response from each structure is repeatable via challenging with the electrical measurement.







  
Claim Rejections - 35 USC § 103


	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-4, 6-12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanamoto et al. (U.S. Pub No. 20030162587, hereinafter referred to as “Tanamoto”) and Zhu et al. (U.S Pub. No. 20150070979, hereinafter referred to as “Zhu”) in further view of Guo et al. (U.S Pub. No. 20150058928, hereinafter referred to as “Guo”).

Regarding Independent Claim 1 (Currently Amended), Tanamoto teaches the device comprising: a plurality of structures, each structure exhibiting quantum mechanical confinement, and each structure being arranged to provide a unique response when challenged with an electrical measurement, the unique response being linked to an atomic makeup of the structure that defines the quantum mechanical confinement (a pair of quantum dots are coupled between a first current path 1 and a second current path 2 , [Par. 44, 45; Fig. 1]; a random number is generated by observing the charges of the quantum dots as a current flow is provided in the paths [Par. , 49]; structure of the quantum dots affects the generation of the random number [Par. 70-72]
wherein the device is arranged to facilitate a challenge of at least two structures of the plurality in electrical combination to generate the unique response, by facilitating an electrical measurement of an output of the at least two structures of the plurality in electrical combination; (a random number is generated by observing the charges of the quantum dots as a current flow is provided in the paths [Par. 49]
and wherein the unique response is derivable from the electrical measurement, [Par. 49, 72]).
However Tanamoto does not explicitly teach a device for generating a unique response to a challenge as an identifier for the device, such that the unique response from each structure is repeatable via challenging with the electrical measurement 
Wherein Zhu teaches a device for generating a unique response to a challenge as an identifier for the device (Par. (0005) (Par. (0039)  “An on-chip PUF is a chip-unique challenge-response mechanism exploiting manufacturing process variations inside integrated circuits (ICs). When a physical stimulus (i.e., challenge) is applied to the PUF, the PUF generates a response.”; device (on-chip) generates unique response (response) when challenged as an identifier (PUF))
such that the unique response from each structure is repeatable via challenging with the electrical measurement; (Par. (0005) “When a physical stimulus (i.e., challenge) is applied to the PUF, the PUF generates a response in an unpredictable but repeatable way due to the complex interaction of the stimulus with the physical microstructure of the device employing the PUF.”; generates a response when challenged that is repeatable)), (Par. (0039) “A challenge may be received at the MRAM based PUF that includes MRAM cell address information. That is, the challenge may specify which MRAM cell address locations are to be read. In the illustrated example, a challenge with electrical measurement (voltage))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Zhu to the plurality of structures exhibiting quantum mechanical confinement that are arranged to provide a unique response when challenged with an electrical measurement and the unique response being linked to an atomic makeup of the structure wherein the unique response is arranged to facilitate a challenge with two structures in electrical combination and deriving the unique response form the electrical measurement  teachings of Tanamoto because of the analogous concept of the generation of unique responses when challenged through electrical currents to securely protect confidential data. Zhu includes a device that generates a unique response that represents and identifier, this device is utilized to produce the same identifier when repeatedly challenged electrically. This becomes important because in the realm of industrialization and manufacturing companies the safety of the product is heavily at risk. When transferring large quantities of information contained in quantum wells, dots, rings or diodes from the manufacturer to the testing facilities to the shipping area and to the intended recipient there has to be assurances to the user that their data would not be susceptible to harm from malicious attacks from unauthorized users. By implementing a unique response when challenged electrically the users can accurately verify the correlating identifier with the rightful device exhibiting quantum mechanical confinements. By producing the same unique response repeatedly no matter how many time the device is challenge the integrity of 
The motivation to combine these references is by further defining the unique response to be an identifier that is repeatedly produced when challenged  the device exhibiting quantum mechanical confinement can be thoroughly verified to determine is the unique response is consistent or not. This coupled with the response being derived from an electrical measurement securely protects the system from harm because the correlating and correct unique identifier will be produced consistently with the amount of times the device is challenged or electrically charged. This in return provides clarity and accurate challenge-response pairs for users having access to the device in manufacturing companies, testing facilities and shipping areas.  
However Tanamoto and Zhu do not explicitly teach and identifies the device through the challenge of the at least two structures of the plurality.
Wherein Guo teaches and identifies the device through the challenge of the at least two structures of the plurality. (Par. (0012) “the challenge may be received as part of at least one of: an authentication process of the electronic device, an identification process of the electronic device”; identifies (identification) of the device (electronic device) through the challenge (challenge may be received)), (Par. (0015) “The device identifier, challenges, and corresponding responses are stored for subsequent authentication of the electronic device. This process may be repeated for each of a plurality of electronic devices”; identification and challenge corresponding to at least two structures (plurality of electronic devices)), (Par.  (0039) “in circuit delay based PUFs, they are always present to some extent and are actually useful to identify devices/chips. In one example of a circuit delay based PUF, a plurality of ring oscillators may be concurrently used and the outputs of at least two ring oscillators are sent to one or more switches (multiplexers). The challenge may serve as input to the ring oscillators (e.g., challenge serves to select two ring oscillators) and the output from two selected ring oscillators 204 are represented as a first frequency and a second frequency”; at least two structures (plurality of ring oscillators of device) corresponding to challenge and identifying devices))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Guo to the plurality of structures exhibiting quantum mechanical confinement that are arranged to provide a unique response when challenged with an electrical measurement and the unique response being linked to an atomic makeup of the structure wherein the unique response is arranged to facilitate a challenge with two structures in electrical combination and deriving the unique response form the electrical measurement  teachings of Tanamoto and a device that generates a unique response that represents and identifier, this device is utilized to produce the same identifier when repeatedly challenged electrically teachings of Zhu because of the analogous concept of the generation of unique responses when challenged through electrical currents to securely protect confidential data. Guo includes identifying the device when challenged of a plurality of structures, this is significant because it allows the device to be accurately identified in transit from 
The motivation to combine these references is by identifying the device through the challenge of a plurality of structures compromise, impersonation and forgery can be eliminates along with unnecessary risk and vulnerability because when the device is challenged users can be assured that the device can be accurately identified based on the response that can be verified and through authenticated. This aids the shipping and manufacturing process by discouraging attackers attempting to predict the challenges and improve functionality of the device by producing accurate and authenticate results to multiple devices. This in return protects the integrity of the system and allows devices and multiple structures to inhibit versatility and effective security counter measures against possible attacks. 

Regarding Dependent Claim 2 (Currently Amended), the combination of Tanamoto, Zhu, and Guo teach the device of claim 1, Tanamoto further teaches the device of claim 1, wherein the unique response of the at least two structures being challenged in combination includes a measurable electrical characteristic different from a sum of the measurable electrical characteristic for each of the at least two structures being challenged in isolation. (Figure 4 label 3 and 4; quantum pairs generate random numbers isolated different then quantum pair structures as a whole combined), (Par. (0072) "Accordingly, random numbers can be generated by observing which of the two quantum dots has a charge, and setting "O" when one of them has a charge, and "1" when the other has a charge" ; charged (challenge) generates random number (unique response) different electrical characteristic in combination (different electrical charge) is different than isolated quantum dot’s electrical characteristic (electrical charge))

Regarding Dependent Claim 3 (Currently Amended), the combination of Tanamoto, Zhu, and Guo teach the device of claim 1, Tanamoto further teaches the device of claim 2, wherein the unique response is configured to prevent determining the unique response of the at least two structures in combination from knowledge of each unique response of each measurable electrical characteristic of the at least two structures in isolation. (Par. (0006) "to generate high-quality random numbers in order to improve the security level [..] no periodicity in random numbers, that it is impossible to predict the random numbers, etc.) (Figure 4 label 3 and 4; combined quantum pairs responses as a whole different from isolated quantum pair responses). (Par. (0074) “Even if the speed of a charge in a current flowing through the first current path 1 or the second current path 2 is slow, and the effect of the polarization in the quantum dot pair 23 is averaged, if there are odd number measurable electrical characteristic (electrical charges type, speed, value of current etc.)

Regarding Dependent Claim 4 (Original), the combination of Tanamoto, Zhu, and Guo teach the device of claim 1, Tanamoto further teaches, the device of claim 1, wherein facilitating an electrical measurement comprises facilitating an electrical measurement of the output of at least two of the structures when the structures are electrically connected or connectable in parallel and/or series (pairs of quantum dots are coupled in series; Par. 44 Fig 1).

Regarding Dependent Claim 6 (Original), the combination of Tanamoto, Zhu, and Guo teach the device of claim 1, Tanamoto further teaches the device of claim 1, wherein the device comprises a plurality of structures connected or connectable in parallel, the device comprising a number of such parallel-connected structures, connected together in series or parallel (Multiple pairs of quantum dots (Par. 73 Fig. 4; multiple pairs of quantum dots).


Regarding Dependent Claim 7 (Currently Amended), the combination of Tanamoto, Zhu, and Guo teach the device of claim 1, Tanamoto further teaches the device of claim 1, wherein the plurality of structures comprises a selected quantity N structures electrically connected or connectable together in series, and the device is arranged for selective measurement of the output of different series combinations of two to N of the N structures. (Figure 4 label 1, 2, and 23; multiple quantum dots connected electrically in to a current flow in a series).

Regarding Dependent Claim 8 (Currently Amended), the combination of Tanamoto, Zhu, and Guo teach the device of claim 1, Tanamoto further teaches the device of claim 1, wherein the plurality of structures comprises a selected quantity N structures connected or connectable to N switches, the N structures being electrically connected or connectable to a selected quantity K structures connected or connectable to K switches, such that the number of possible measurements by selective operation of the switches is equal to 2N+K (Figure 4 label 1, 2, and 23; multiple quantum dots connected electrically in to a current flow in a series).

Regarding Dependent Claim 9 (Currently Amended), the combination of Tanamoto, Zhu, and Guo teach the device of claim 1, Tanamoto further teaches the device of claim 1, wherein the plurality of structures comprises a selected quantity N structures connected or connectable to N switches, arranged in parallel, such that the number of possible measurements by selective operation of the switches is equal to 2N (Figure 4 label 1, 2, and 23; multiple quantum dots connected electrically in to a current flow in pairs that are arranged parallel to each other).

Regarding Dependent Claim 10 (Currently Amended), the combination of Tanamoto, Zhu, and Guo teach the device of claim 1, Tanamoto further teaches the device of claim 9, wherein the plurality of structures comprises a selected quantity N structures connected or connectable to N switches, arranged in parallel, forms a unit, and there are a selected quantity M of these units in series, such that the number of possible measurements by selective operation of the switches is equal to 2NxM (Figure 4 label 1, 2, and 23; multiple quantum dots connected electrically in to a current flow in pairs that are arranged parallel to each other in a continuous series). (Par. (0050-0051) "it is assumed that the capacitance of a miniaturized structure is C-EoS/d, where S is the maximum section area of the miniaturized structure viewed from a direction parallel to the two current paths, d is the mm1mum length between two structures (quantum dots), and E 0 is the dielectric constant. Assuming that two silicon nanoparticles having a diameter of 10 nm, which serve as the first nanoparticle 3 and the second nanoparticle 4 described above, are located with a distance of 2.5 nm, the capacitance is about 2.2 aF (10-18 F.). In this case, the charging energy per electron is about 36 me V.; possible number of electrical measurements)

Regarding Dependent Claim 11 (Original), the combination of Tanamoto, Zhu, and Guo teach the device of claim 1, Tanamoto further teaches the device of claim 1, wherein facilitating an electrical measurement comprises facilitating an electrical measurement of an output spectrum of the at least two structures of the plurality in electrical combination, measuring how please explain how the cited portions are teaching the measuring aspect of the limitation the electrical output differs with different electrical inputs (Par. 61-63 Fig. 2, different currents and charges cause different random numbers). (Par. (0056) " Assuming that the mobility between the source and the drain is µ, and the electric field applied between the source and the drain is E, the velocity v of a charge within the current flowing through the path between the source and the drain is given by v=µE."; how the structures are being measured in regards to the current flow)

Regarding Dependent Claim 12 (Original), the combination of Tanamoto, Zhu, and Guo teach the device of claim 1, Tanamoto further teaches the device of claim 1, wherein: the device is arranged to perform the measurement, or wherein the device is connected or connectable to another device that is able to perform the measurement (generating a random number Par. 49; referring to the device arranged to perform the measurement) (Par. (0057) "current path 1 passes in the vicinity of the first nanoparticle 3 and the second nanoparticle 4 is estimated to be I1.tcidN=ld/(µE). If one of I1.td and ti.tr is less than ten times the other, the current detects the rearrangement of electron within the pair of quantum dots. That is, the ratio between I1.td and ti.tr is ½o or more and 10 or less"; electrical measurement of the device).


Regarding Independent Claim 14 (Currently Amended), Tanamoto teaches the second device comprising: a plurality of structures, each structure exhibiting quantum mechanical confinement, and each structure being arranged to provide a unique response when challenged with an electrical measurement, the unique response being linked to an atomic makeup of the structure that defines the quantum mechanical confinement (a pair of quantum dots are coupled between a first current path 1 and a second current path 2 , [Par. 44, 45; Fig. 1]; a random number is generated by observing the charges of the quantum dots as a current flow is provided in the paths [Par. , 49]; structure of the quantum dots affects the generation of the random number [Par. 70-72]
wherein the second device is arranged to facilitate a challenge of at least two structures of the plurality in electrical combination to generate the unique response, by facilitating an electrical measurement of an output of the at least two structures of the plurality in electrical combination; (a random number is generated by observing the charges of the quantum dots as a current flow is provided in the paths [Par. 49]
and wherein the first device is connected or connectable to the second device in order to perform the measurement, (a pair of quantum dots are coupled between a first current path 1 and a second current path 2 , [Par. 44, 45; Fig. 1]; first device is connected to second device)
the unique response is derivable from the electrical measurement, [Par. 49, 72]).
for challenging a second device, for the second device (a pair of quantum dots are coupled between a first current path 1 and a second current path 2 , [Par. 44, 45; Fig. 1]; first device is connected to second device

Wherein Zhu teaches a system for generating a unique response to a challenge, the system comprising a first device …… to generate the unique response as an identifier ….. (Par. (0005) (Par. (0039)  “An on-chip PUF is a chip-unique challenge-response mechanism exploiting manufacturing process variations inside integrated circuits (ICs). When a physical stimulus (i.e., challenge) is applied to the PUF, the PUF generates a response.”; device (on-chip) generates unique response (response) when challenged as an identifier (PUF))
such that the unique response from each structure is repeatable via challenging with the electrical measurement (Par. (0005) “When a physical stimulus (i.e., challenge) is applied to the PUF, the PUF generates a response in an unpredictable but repeatable way due to the complex interaction of the stimulus with the physical microstructure of the device employing the PUF.”; generates a response when challenged that is repeatable)), (Par. (0039) “A challenge may be received at the MRAM based PUF that includes MRAM cell address information. That is, the challenge may specify which MRAM cell address locations are to be read. In the illustrated example, a challenge 602 specifies that address locations {(2,3), (3,1), (1,1), (1,2)} of the MRAM challenge with electrical measurement (voltage))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Zhu to the plurality of structures exhibiting quantum mechanical confinement that are arranged to provide a unique response when challenged with an electrical measurement and the unique response being linked to an atomic makeup of the structure wherein the unique response is arranged to facilitate a challenge with two structures in electrical combination and deriving the unique response form the electrical measurement  teachings of Tanamoto because of the analogous concept of the generation of unique responses when challenged through electrical currents to securely protect confidential data. Zhu includes a device that generates a unique response that represents and identifier, this device is utilized to produce the same identifier when repeatedly challenged electrically. This becomes important because in the realm of industrialization and manufacturing companies the safety of the product is heavily at risk. When transferring large quantities of information contained in quantum wells, dots, rings or diodes from the manufacturer to the testing facilities to the shipping area and to the intended recipient there has to be assurances to the user that their data would not be susceptible to harm from malicious attacks from unauthorized users. By implementing a unique response when challenged electrically the users can accurately verify the correlating identifier with the rightful device exhibiting quantum mechanical confinements. By producing the same unique response repeatedly no matter how many time the device is challenge the integrity of the device in transit is maintain and the user is ensured that correct identifier matches 
The motivation to combine these references is by further defining the unique response to be an identifier that is repeatedly produced when challenged  the device exhibiting quantum mechanical confinement can be thoroughly verified to determine is the unique response is consistent or not. This coupled with the response being derived from an electrical measurement securely protects the system from harm because the correlating and correct unique identifier will be produced consistently with the amount of times the device is challenged or electrically charged. This in return provides clarity and accurate challenge-response pairs for users having access to the device in manufacturing companies, testing facilities and shipping areas.  
However Tanamoto and Zhu do not explicitly teach and identifies the second device through the challenge of the at least two structures of the plurality.
Wherein Guo teaches and identifies the second device through the challenge of the at least two structures of the plurality. (Par. (0012) “the challenge may be received as part of at least one of: an authentication process of the electronic device, an identification process of the electronic device”; identifies (identification) of the device (electronic device) through the challenge (challenge may be received)), (Par. (0015) “The device identifier, challenges, and corresponding responses are stored for subsequent authentication of the electronic device. This process may be repeated for each of a plurality of electronic devices”; identification and challenge corresponding to at least two structures (plurality of electronic devices)), (Par.  (0039) “in circuit delay based PUFs, they are always present to some extent and are actually useful to identify devices/chips. In one example of a circuit delay based PUF, a plurality of ring oscillators may be concurrently used and the outputs of at least two ring oscillators are sent to one or more switches (multiplexers). The challenge may serve as input to the ring oscillators (e.g., challenge serves to select two ring oscillators) and the output from two selected ring oscillators 204 are represented as a first frequency and a second frequency”; at least two structures (plurality of ring oscillators of device) corresponding to challenge and identifying devices))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Guo to the plurality of structures exhibiting quantum mechanical confinement that are arranged to provide a unique response when challenged with an electrical measurement and the unique response being linked to an atomic makeup of the structure wherein the unique response is arranged to facilitate a challenge with two structures in electrical combination and deriving the unique response form the electrical measurement  teachings of Tanamoto and a device that generates a unique response that represents and identifier, this device is utilized to produce the same identifier when repeatedly challenged electrically teachings of Zhu because of the analogous concept of the generation of unique responses when challenged through electrical currents to securely protect confidential data. Guo includes identifying the device when challenged of a plurality of structures, this is significant because it allows the device to be accurately identified in transit from the manufacturer of the structure, the testing facility and the shipping area. By being 
The motivation to combine these references is by identifying the device through the challenge of a plurality of structures compromise, impersonation and forgery can be eliminates along with unnecessary risk and vulnerability because when the device is challenged users can be assured that the device can be accurately identified based on the response that can be verified and through authenticated. This aids the shipping and manufacturing process by discouraging attackers attempting to predict the challenges and improve functionality of the device by producing accurate and authenticate results to multiple devices. This in return protects the integrity of the system and allows devices and multiple structures to inhibit versatility and effective security counter measures against possible attacks. 






Regarding Independent Claim 15 (Currently Amended), Tanamoto teaches the method comprising: challenging at least two structures of a plurality of structures in electrical combination, by electrically measuring an output of the at least two structures of the plurality in electrical combination; (a random number is generated by observing the charges of the quantum dots as a current flow is provided in the paths [Par. 49]
the unique response being derivable from the electrical measurement (Par. 49, 72]).
wherein each structure exhibits quantum mechanical confinement, and each structure provides a unique response when challenged with an electrical measurement, the unique response being linked to the an atomic makeup of the structure that defines the quantum mechanical confinement, (a pair of quantum dots are coupled between a first current path 1 and a second current path 2 , [Par. 44, 45; Fig. 1]; a random number is generated by observing the charges of the quantum dots as a current flow is provided in the paths [Par. , 49]; structure of the quantum dots affects the generation of the random number [Par. 70-72]
However Tanamoto does not explicitly teach a method of generating a unique response to a challenge as an identifier for a device; such that the unique response from each structure is repeatable via challenging with the electrical measurement.
Wherein Zhu teaches a method of generating a unique response to a challenge as an identifier for a device (Par. (0005) (Par. (0039)  “An on-chip PUF is a chip-unique challenge-response mechanism exploiting manufacturing process variations device (on-chip) generates unique response (response) when challenged as an identifier (PUF))
such that the unique response from each structure is repeatable via challenging with the electrical measurement. (Par. (0005) “When a physical stimulus (i.e., challenge) is applied to the PUF, the PUF generates a response in an unpredictable but repeatable way due to the complex interaction of the stimulus with the physical microstructure of the device employing the PUF.”; generates a response when challenged that is repeatable)), (Par. (0039) “A challenge may be received at the MRAM based PUF that includes MRAM cell address information. That is, the challenge may specify which MRAM cell address locations are to be read. In the illustrated example, a challenge 602 specifies that address locations {(2,3), (3,1), (1,1), (1,2)} of the MRAM array 400 that are to be read. The MRAM array 400 has been supplied with a programming signal voltage”; challenge with electrical measurement (voltage))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Zhu to the plurality of structures exhibiting quantum mechanical confinement that are arranged to provide a unique response when challenged with an electrical measurement and the unique response being linked to an atomic makeup of the structure wherein the unique response is arranged to facilitate a challenge with two structures in electrical combination and deriving the unique response form the electrical measurement  teachings of Tanamoto because of the analogous concept of the generation of unique responses when challenged through electrical currents to securely protect confidential data. Zhu includes 
The motivation to combine these references is by further defining the unique response to be an identifier that is repeatedly produced when challenged  the device exhibiting quantum mechanical confinement can be thoroughly verified to determine is the unique response is consistent or not. This coupled with the response being derived from an electrical measurement securely protects the system from harm because the correlating and correct unique identifier will be produced consistently with the amount of times the device is challenged or electrically charged. This in return provides clarity and 
However Tanamoto and Zhu do not explicitly teach and identifying the second device through the challenge of the at least two structures of the plurality.
Wherein Guo teaches and identifying the second device through the challenge of the at least two structures of the plurality (Par. (0012) “the challenge may be received as part of at least one of: an authentication process of the electronic device, an identification process of the electronic device”; identifies (identification) of the device (electronic device) through the challenge (challenge may be received)), (Par. (0015) “The device identifier, challenges, and corresponding responses are stored for subsequent authentication of the electronic device. This process may be repeated for each of a plurality of electronic devices”; identification and challenge corresponding to at least two structures (plurality of electronic devices)), (Par.  (0039) “in circuit delay based PUFs, they are always present to some extent and are actually useful to identify devices/chips. In one example of a circuit delay based PUF, a plurality of ring oscillators may be concurrently used and the outputs of at least two ring oscillators are sent to one or more switches (multiplexers). The challenge may serve as input to the ring oscillators (e.g., challenge serves to select two ring oscillators) and the output from two selected ring oscillators 204 are represented as a first frequency and a second frequency”; at least two structures (plurality of ring oscillators of device) corresponding to challenge and identifying devices))

. 



Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanamoto et al. (U.S. Pub No. 20030162587, hereinafter referred to as “Tanamoto”), Zhu et al. (U.S Pub. No. 20150070979, hereinafter referred to as “Zhu”) and Guo et al. (U.S Pub. No. 20150058928, hereinafter referred to as “Guo”) in further view of Ophey et al. (WO Pub. No. 2007046018, hereinafter referred to as “Ophey”)

Regarding Dependent Claim 5 (Original), the combination of Tanamoto, Zhu and Guo do not explicitly teach the device of claim 1, wherein the plurality of structures are arranged such that an increase in the number of structures in such an arrangement 
Wherein Ophey teaches, the device of claim 1, wherein the plurality of structures are arranged such that an increase in the number of structures in such an arrangement leads to an exponential scaling in the number of possible challenges/responses to challenges (Page 5 lines 5-9; PUF reader (i.e. the light source and the light detecting elements (diodes)) are combined in one single, compact device[ ... ] the possible number of challenge-response pairs that can be produced will increase greatly), (Page 2 lines 11-20 “to create a challenge, a plurality of laser diodes is arranged on the chip, and depending on the challenge to be created, a combination of them”; a plurality of structures (diodes) arranged in a combinations)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Ophey to the plurality of structures exhibiting quantum mechanical confinement that are arranged to provide a unique response when challenged with an electrical measurement and the unique response being linked to an atomic makeup of the structure wherein the unique response is arranged to facilitate a challenge with two structures in electrical combination and deriving the unique response form the electrical measurement  teachings of Tanamoto, a device that generates a unique response that represents and identifier, this device is utilized to produce the same identifier when repeatedly challenged electrically teachings of Zhu and identifying the device when challenged of a plurality of structures teachings of Guo because of the analogous concept of structures that consist of quantum mechanical confinement such as diodes and the generation of physical uncloneable .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanamoto et al. (U.S. Pub No. 20030162587, hereinafter referred to as “Tanamoto”), Zhu et al. (U.S Pub. No. 20150070979, hereinafter referred to as “Zhu”) and Guo et al. (U.S Pub. No. 20150058928, hereinafter referred to as “Guo”) in further view of Besling et al. (U.S Pub. No. 20110163088, hereinafter referred to as “Besling”).


Regarding Dependent Claim 13 (Currently Amended), the combination of Tanamoto, Zhu, and Guo teach the device of claim 1, Tanamoto does not explicitly teach the device of claim 1, wherein the device is arranged to facilitate the physical 
Wherein Besling teaches the device of claim 1, wherein the device is arranged to facilitate the physical altering of the atomic makeup of a structure through heating or electrical biasing to change a response provided by that structure when subsequently challenged. (Par. (0062) “the physical unclonable function 14 in which the dielectric medium 32 surrounding the conducting particles 40B, 40C is configured for allowing the phase changeable material to also change a shape of the phase changeable material when changing from the first structural state to the second structural state and/or vice versa. The dielectric medium 32 may, for example, comprise Al2O3, TiO2, SiO2, ZrO2, HfO2 particles which will cause the dielectric medium 32 to expand and contract during heating and cooling cycle, [..] may allow reshaping and/or restructuring of the phase change material in the conducting particles [..] As indicated with the dashed arrows, the changing of the structure and/or shape of the conducting particles 40C in the dielectric medium 32 changes the path between the two electrodes 20A, 20B which subsequently change the capacitance value of the capacitor”; physical altering (changing of the structure, reshaping) through heat (during heating or cooling)), (Par. (0070) “the altering means 120, the token 100 changes its capacitance value of the physical unclonable function”; altering changes a response (PUF)), (Par. (0008) “probing the physical unclonable function to obtain a unique response in response to the probing,”; response (unique response) corresponding to PUF (physical unclonable function)), (Par. (0019) “In an embodiment of the token also a protective dielectric layer can be applied over the electrodes to avoid large electrical when subsequently challenged (applied over electrodes))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Besling to the plurality of structures exhibiting quantum mechanical confinement that are arranged to provide a unique response when challenged with an electrical measurement and the unique response being linked to an atomic makeup of the structure wherein the unique response is arranged to facilitate a challenge with two structures in electrical combination and deriving the unique response form the electrical measurement  teachings of Tanamoto, a device that generates a unique response that represents and identifier, this device is utilized to produce the same identifier when repeatedly challenged electrically teachings of Zhu and identifying the device when challenged of a plurality of structures teachings of Guo because of the analogous concept of the generation of unique responses when challenged through electrical currents to securely protect confidential data. Besling includes as well as incorporates the changing or physical altering of a structure to change a response when challenge. This is significant because by physically altering the makeup of the structure it will allows the device to reset the structure for subsequent use and to obtain a new challenge-response pair. It is also important in elements of the shipping and manufacturing process where the structural device is damaged or destroyed, to the point where the unique response is no longer derivable from challenging such a structure of that device. Altering the structure becomes vital then to protect the confidentiality of the device and prevent any harmful activity of vulnerabilities.




Relevant Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Morioka; Sumio (US Pub. No. 20140328481 "IDENTIFICATION INFORMATION GENERATION DEVICE AND IDENTIFICATION INFORMATION GENERATION METHOD". Considered this reference because addressed the unique identification of a device and the concept of physical unclonable functions.

Jonathan Robert (NPL Scientific Reports Published Nov. 2015) "Using Quantum Confinement to Uniquely Identify Devices". Considered this application because the inventor was using terms that were similar to this 
Robert Bell (US Pub No. 20130142329) "UTILIZING PHYSICALLY UNCLONABLE FUNCTIONS TO DERIVE DEVICE SPECIFIC KEYING MATERIAL FOR PROTECTION OF INFORMATION". Considered this application because it dealt with a specific inventive step I was looking for in terms of a challenge response pairs with a physical uncloneable function.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/HASSAN A HUSSEIN/ 
Examiner, Art Unit 2497
/ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497